Citation Nr: 0028309	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative changes of the cervical spine.

2. Entitlement to a rating in excess of 10 percent for 
impingement syndrome with probable rotator cuff tear of the 
left shoulder.

3. Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to February 
1976 and from November 1977 until his retirement in May 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1994 rating decision of the Regional Office 
(RO) that granted the veteran's claims for service connection 
for disabilities of the cervical spine and left shoulder, and 
for bilateral pes planus.  A 10 percent evaluation was 
assigned for each of these disabilities.  This case was 
previously before the Board in November 1998, and was 
remanded for additional development of the record.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration. 

The issue of entitlement to a rating in excess of 10 percent 
for degenerative changes of the cervical spine will be 
considered in the remand section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's left shoulder disability is manifested by 
full range of motion, with no clinical evidence of muscle 
wasting.

3. There is no evidence of nonunion or dislocation of the 
left shoulder.

4. The veteran's pes planus is manifested by pain and 
tenderness, with no evidence of any functional loss.  

5. Pes planus is not more than moderate in severity.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for impingement syndrome 
of the left shoulder with probable rotator cuff tear is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

2.  A rating in excess of 10 percent for bilateral pes planus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5201, 5203, 5304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected pes planus 
and left shoulder disabilities that are within the competence 
of a lay party to report are sufficient to conclude that his 
claims are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).



Factual background

The service medical records disclose that when he was seen in 
June 1993, it was noted that the veteran had a rotator cuff 
tear since 1982 and was experiencing increased pain for three 
weeks.  Following an examination, the impression was probable 
rotator cuff strain with impingement.  In October 1993, it 
was reported that the veteran had a history of chronic left 
shoulder pain after an injury in 1982.  He had been followed 
by a physician for possible rotator cuff tear with medication 
and physical therapy.  The pertinent assessment was possible 
left rotator cuff tear.  He was seen in the orthopedic clinic 
in November 1993 for impingement of the left shoulder.  

The service medical records reveal that mild pes planus was 
noted in November 1992.  The veteran was seen in April 1993 
for complaints of pain over the second and third metatarsal 
heads bilaterally.  He was fit with orthotics.  

On the retirement examination in September 1993, bilateral 
pes planus, moderate was noted.  The musculoskeletal system 
was evaluated as normal.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in July 1994.  The 
veteran walked equally well forward and backward on his heels 
and toes.  When walking on his heels, the veteran had intense 
discomfort on his right heel that increased the amount of 
pain in the right heel, probably due to the injury to the 
right foot and pes planus.  On examination of the left 
shoulder, the veteran had normal elevation and abduction, but 
adduction was very slowly done to 180 degrees, and he had 
trouble getting it down and had to bring it down very slowly 
and rotate his shoulder inward to bring his arm down due to 
the pain in the left shoulder.  He had pain with internal 
rotation of the left shoulder, but not external.  Pressure 
over the rotator cuff increased the amount of discomfort he 
had and downward pressure on the shoulder resulted in intense 
discomfort, especially in the posterior aspect of the rotator 
cuff bursa.  The veteran was able to get his arm behind his 
back, but only to the level of L2; on the right side, he 
could get his arm up to the mid thoracic area.  An 
examination of the feet revealed second degree pes planus of 
the left foot and third degree pes planus of the right foot.  
The veteran was tender over the olecranon bursa over the 
calcaneus process of the right heel.  When he walked on his 
heels, he found it very uncomfortable.  He limped and found 
it painful.  There was no pain in the arch or the dorsum of 
the foot on examination.  X-rays of the left shoulder and 
feet were negative.  The impressions were left shoulder 
rotator cuff pain with unrepaired tear and internal 
derangement, and pes planus second degree on the left foot 
and third degree on the right, with severe calcaneal 
discomfort, probably due to periosteal scarring.  

Based on the evidence summarized above, the RO, by rating 
action in December 1994, granted service connection for 
impingement syndrome with probable rotator cuff tear, left 
shoulder, and bilateral pes planus.  A 10 percent rating was 
assigned for each of these disabilities.  

Additional service medical records show that the veteran was 
seen in April 1994 and it was reported that active range of 
motion of the upper extremities was within normal limits.  
There was tenderness on the posterior aspect of the left 
shoulder.  His shoulder was noted to be feeling better the 
next month.  The assessment was resolving left rotator cuff 
strain.  Still later in May, it was reported that the left 
shoulder rotator cuff strain was resolved.  

Medical records from a private chiropractor dated from 1993 
to 1997 have been associated with the claims folder.  These 
records reflect treatment for complaints including the left 
shoulder.

VA outpatient treatment records dated in 1999 have been 
associated with the claims folder.  The veteran was seen for 
physical therapy in March 1999 and it was noted that he was 
right-handed.  He complained of left shoulder pain.  
Bilateral flat feet were also noted.  Range of motion of the 
left shoulder was within normal limits.  Range of motion of 
the cervical spine was within normal limits, with pain.  In 
June 1999, the veteran complained of chronic pain in the left 
shoulder.  The veteran related that he had had chronic left 
shoulder pain since the initial injury.  On examination, the 
neck was non-tender.  Active range of motion of the left 
shoulder was normal, with some pain at the extremes of 
abduction and external rotation.  The veteran was able to 
walk on his heels and toes without difficulty.  The pertinent 
impression was left shoulder pain, possible left bicipital 
tendinitis.

On VA examination of the joints in December 1999, the veteran 
described pain and stiffness of the left shoulder, but denied 
loss of motion.  He reported that the pain was constant.  He 
stated that he could not lift heavy objects.  Forward flexion 
of the left shoulder was to 180 degrees; and abduction was to 
180 degrees.  There was no joint pain.  There was no fatigue, 
or "no loss of weakness on repetitive maneuvers."  No 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding movement was reported.  
An X-ray of the left shoulder was normal.  The diagnosis was 
history of injury in 1982, but the clinical examination was 
entirely normal.  It was specifically noted that range of 
motion was normal and that there was no muscle wasting of the 
shoulder girdle muscles.  

The veteran was also afforded a VA examination of the feet in 
December 1999.  He stated that pain and stiffness were most 
pronounced in the morning.  It was noted that the veteran 
wore orthotics.  On examination, the motion of the toes and 
big toe was basically normal.  There was no functional loss 
or weakness.  No edema, instability or tenderness was noted.  
The veteran's gait was normal.  There were no calluses on the 
plantar aspect of the foot.  Posture/gait, squatting, 
supination, pronation, rising on the toes and heels were 
basically normal.  The alignment of the Achilles tendon was 
basically well aligned.  The alignment could be manipulated.  
There was no valgus deformity.  The forefoot and midfoot 
misalignment were basically correctable.  X-rays of the feet 
were normal.  The diagnosis was flatfoot, grade one to two.  


Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for each disability in 
issue, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A. Impingement of the left shoulder

A 20 percent evaluation will be assigned for severe or 
moderately severe injuries of Muscle Group IV of the minor 
extremity.  Intrinsic muscles of shoulder girdle.  (1)  
Supraspinatus; (2)  infraspinatus and teres minor; (3)  
subscapularis; (4)  coracobrachialis.  (Function:  
Stabilizing muscles of the shoulder against injury in strong 
movements, holding head of humerus in socket, Other functions 
are (1) abduction, (2) outward rotation, (3) inward rotation.  
A 10 percent evaluation may be assigned for moderate 
injuries.  Diagnostic Code 5304.

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to midway between 
the side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion of the 
clavicle or scapula without loose movement or for malunion of 
the clavicle or scapula.  Diagnostic Code 5203.

The record demonstrates that the range of motion of the 
veteran's left shoulder was normal on the initial VA 
examination conducted following his retirement from service.  
The Board acknowledges that there was some pain with motion 
of the shoulder, as shown by subsequent examinations dated 
between April 1994 and March 1999.  The most recent VA 
examination in December 1999 also revealed full range of 
motion of the left shoulder.  No pain was reported, and there 
was no instability or weakness.  Indeed, the examiner 
specifically commented that the clinical examination was 
completely normal.  There was no wasting of any muscles of 
the shoulder girdle.

In the absence of nonunion with loose movement or a 
dislocation, there is no basis on which a higher rating may 
be assigned for the veteran's service-connected left shoulder 
disability.  The veteran's assertions have been considered, 
but they are not as probative as the clinical findings on 
examination.  The Board concludes, accordingly, that the 
weight of the evidence is against the claim for an evaluation 
in excess of 10 percent for an impingement syndrome of the 
left shoulder.  In this regard, the Board points out that it 
has considered all the evidence of record from the inception 
of his award.

Similarly, a higher evaluation is not warranted based upon 
limitation of motion.  As aptly noted by the record, the July 
1994 VA examiner did report that the veteran had left 
shoulder pain on motion; tenderness in the posterior aspect 
of the shoulder was noted on examination in April 1994; and 
some pain on the extremes of adduction was found on 
examination in March 1999.  Thus, there is satisfactory 
evidence of painful motion.  The veteran also has provided 
lay statements that he has chronic left shoulder pain.  
However, the veteran objectively demonstrated a normal range 
of left shoulder motion on examinations conducted between 
1994 and 1999.  In this regard, the veteran exhibited no 
functional loss due to pain or that motion was impeded.  See 
Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991) 
(explaining that functional loss due pain is to be rated at 
the same level as the functional loss where motion is 
impeded).  Thus, the results of the examinations, which 
included the impact of pain, did not show limitation of 
shoulder motion that would warrant a higher rating under 
Diagnostic Code 5201.  Accordingly, an evaluation in excess 
of 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).


B. Bilateral pes planus 

A 30 percent rating will be assigned for bilateral acquired 
flatfoot which is severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  When moderate; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, a 10 
percent evaluation will be assigned.  Diagnostic Code 5276.

Initially, the Board notes that pes planus was found to be 
moderate at the time of the retirement examination in 
September 1993.  It is significant to observe that the July 
1994 VA examination demonstrated no pain in the arch or 
dorsum of the foot.  There was no indication of any swelling 
or callosities.  Similarly, the VA examination conducted in 
December 1999 revealed no functional loss or weakness.  
Again, it must be emphasized that there were no calluses on 
the feet.  In sum, the requisite findings to warrant a higher 
rating for bilateral pes planus have not been demonstrated.  
The clinical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
pes planus.  The weight of the evidence fails to establish 
that a higher rating is warranted for pes planus.  



ORDER

A rating in excess of 10 percent for impingement syndrome 
with probable rotator cuff tear of the left shoulder is 
denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

The veteran also argues that a rating in excess of 10 percent 
is warranted for his service-connected cervical spine 
disability.  In this regard, the Board points out that the VA 
examination of the spine in December 1999 demonstrated that 
there was limitation of motion of the cervical spine.  
Forward flexion and extension were less than normal.  The 
Board notes, however, that the VA outpatient treatment 
records reflect that there was no limitation of motion of the 
cervical spine.  In light of these conflicting findings, the 
Board believes that additional development of the record is 
appropriate.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
disorder since his retirement from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his cervical 
spine disability.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

